Fourth Court of Appeals
                                    San Antonio, Texas
                                             July 7, 2016

                                        No. 04-16-00386-CR

                                          Jessica CANTU,
                                              Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR0744
                            Honorable Ray Olivarri, Judge Presiding


                                           ORDER

        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant, and
has informed appellant of her right to review the record and file her own brief, and has explained
to appellant the procedure for obtaining the record. See Nichols v. State, 954 S.W.2d 83, 85
(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—
San Antonio 1996, no pet.). However, the brief is not accompanied by an exhibit showing that
counsel provided appellant with a form motion for this purpose. See Kelly v. State, 436 S.W.3d
313 (Tex. Crim. App. 2014).

        If the appellant desires to request the appellate record, she must file the motion requesting
the record within ten days from the date of this order. If appellant desires to file a pro se brief,
she must do so within forty-five days from the date of this order. See Bruns, 924 S.W.2d at 177
n.1.

         If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
thirty days after the pro se brief is due.
        It is therefore ORDERED that appellant’s attorney file the requisite motion and exhibit in
this court no later than 10 days from the date of this order. We further ORDER the motion to
withdraw filed by appellant’s counsel to be HELD IN ABEYANCE pending further order of the
court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988); Schulman v. State, 252 S.W.3d 403, 410-
11 (Tex. Crim. App. 2008).



                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court